COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 JUAN MERCED KETCHUM,                              §              No. 08-22-00114-CR

                                  Appellant,       §                 Appeal from the

 v.                                                §          441st Judicial District Court

 THE STATE OF TEXAS,                               §           of Midland County, Texas

                                  Appellee.        §                 (TC# CR56387)

                                         JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect the deletion of the imposition of $6,940.00 in attorney’s

fees. We therefore affirm the judgment of the trial court as reformed. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2022.

                                               JEFF ALLEY, Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.